Order entered November 19, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00227-CR

                        CASME ALFONSO VELAZQUEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-56517-J

                                           ORDER
         The Court DENIES appellant’s November 18, 2015 pro se motion for appointment of

new counsel.

         We GRANT the motion to extend time to file a response to the Anders brief. Appellant’s

pro se response is due by JANUARY 4, 2016. No further extensions will be granted. If the pro

se response is not filed by the date specified, the appeal will be submitted on the Anders brief

alone.

         We DIRECT the Clerk to send copies of this order to Casme Alfonso Velazquez, No.

14039534, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75226-0334, and to all counsel.

                                                      /s/   ADA BROWN
                                                            JUSTICE